Case 2:20-cv-11492-VAP-JC Document 11 Filed 01/12/21 Page 1 of 2 Page ID #:38




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES – GENERAL

 Case No.         2:20-cv-11492-VAP-JCx                         Date January 12, 2021
 Title Carmen John Perri v. U-Zen International Corporation et al



 Present: The Honorable         VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

               CHRISTINE CHUNG                                     Not Reported
                 Deputy Clerk                                      Court Reporter

   Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                       None Present

 Proceedings:       MINUTE ORDER TO SHOW CAUSE (IN CHAMBERS)



        The Complaint filed in this action asserts a claim for injunctive relief arising out of
an alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§
12010–12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act
(“Unruh Act”), Cal. Civ. Code §§ 51–53. It appears that the Court possesses only
supplemental jurisdiction over the Unruh Act claim, and any other state law claim that
plaintiff may have alleged, pursuant to the Court’s supplemental jurisdiction. See 28
U.S.C. § 1367(a).

The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh
in each case, and at every stage of the litigation, the values of judicial economy,
convenience, fairness, and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
156, 173 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 350 (1988)). The Court therefore orders plaintiff to show cause in writing why the
Court should exercise supplemental jurisdiction over the Unruh Act claim and any other
state law claim asserted in the Complaint. See 28 U.S.C. § 1367(c).

In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory
damages plaintiff seeks to recover. Plaintiff and plaintiff’s counsel shall also support

 Page 1 of 2                      CIVIL MINUTES – GENERAL            Initials of Deputy Clerk cch
Case 2:20-cv-11492-VAP-JC Document 11 Filed 01/12/21 Page 2 of 2 Page ID #:39




their responses to the Order to Show Cause with declarations, signed under penalty of
perjury, providing all facts necessary for the Court to determine if they satisfy the
definition of a “high-frequency litigant” as provided by California Civil Procedure Code
sections 425.55(b)(1) & (2). Plaintiff shall file a Response to this Order to Show
Cause by no later than January 25, 2021. Failure to timely or adequately respond to
this Order to Show Cause may, without further warning, result in the dismissal of the
entire action without prejudice or the Court declining to exercise supplemental
jurisdiction over the Unruh Act and other state law claims, if any, and the dismissal of
any such claims pursuant to 28 U.S.C. § 1367(c).



       IT IS SO ORDERED.




 Page 2 of 2                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cch
